Citation Nr: 1721783	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of the rupture of the right Achilles tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in August 2015, when it was remanded for retrieval of additional records.  Unfortunately, remand for additional development is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  The present claim was filed after October 1, 1997, so the claimant is required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994).  He must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361 (b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b), as in emergency situations. 38 C.F.R. § 3.361 (d)(1). 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done. The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 38 C.F.R. § 17.32 (c). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

The Veteran claims entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of the rupture of the right Achilles tendon.  The Veteran asserts that cortisone injections administered by VA in February and June 2010 resulted in the rupture of his right Achilles tendon in September 2010.  In the alternate he claims that delay MRI examination from October to November 2010 and the resulting delay in surgical repair resulted in additional disability warranting the award of compensation.

The Veteran has asserted that he did not give informed consent to cortisone injections to the Achilles tendon.  VA informed consent notes dated February 16, 2010 and June 24, 2010 indicate that he did; however actual copies of the informed consent form are not contained in the record.  Rather, these notes indicate that these documents can be accessed through "Vista imaging."  Copies of the actual informed consent forms signed by the Veteran must be obtained and placed in the record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA examination and additional medical opinions are also necessary.  The medical opinions currently of record are inadequate as they do not specifically address all aspects of the proximate cause of his disability and whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain actual images of the Veteran's informed consent forms which were referenced in the VA informed consent notes dated February 16, 2010 and June 24, 2010 as being in Vista imaging.  Actual images of the Veteran's informed consent forms must be place in the VBMS record for appellate review.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be accorded the appropriate examination for disorders of the Achilles tendon by a VA physician.  The report of examination should include a detailed account of all manifestations of residuals of the ruptured right Achilles tendon, and the repair surgery, found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examining physician should review the evidence of record and offer an opinion to determine whether the Veteran had additional Achilles tendon  disability as a result of the VA cortisone injections in February and June, 2010, or as a result of the VA treatment from September to November 2010 that was the result of any deficiencies by VA.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.


Based on a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran had additional disability of the right Achilles tendon as a result of the VA treatment referenced above. If so, the examining physician must provide an opinion as to whether any additional Achilles tendon disability was: (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or (b) was due to an event not reasonably foreseeable.  This should contemplate whether the delay in MRI examination of approximately two months along with the resulting delay in surgical repair would constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  A complete rationale for all opinions must be provided.  

The examining physician must acknowledge and discuss the findings in the February 2012 VA medical opinion and the May 2012 private medical opinion that the delay in diagnosis and treatment was not consistent with the "standard of care" and whether that arises to a level of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If an opinion is deficient in any manner, the RO must implement corrective procedures at once.

4.  Following the above, readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the veteran and his attorney should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

